Order entered December 9, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01390-CV

                         IN RE SUGAR RAY FRANKLIN, Relator

                Original Proceeding from the 283rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F11-55114-T

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s November 28, 2016

“application for writ of mandamus.”


                                                     /s/   ADA BROWN
                                                           JUSTICE